SANBORN, Circuit Judge.
[1] Rule 23 of the Circuit Court which provides that; “Costs and disbursements shall be taxed in the first instance by the clerk upon two dáys’ notice. An appeal therefrom may be taken to the court within ten days after such taxation by the clerk, but not afterwards” — means what it says, that the appeal therein mentioned may be taken within 10 days after the taxation by the clerk." It does not mean that it may be taken within 10 days after the notice of such a taxation is served upon the party who desires to appeal.
[2] Where such an appeal is taken after the 10 days, and the successful party brings the same on for determination, before the court upon a notice of the time of hearing, he does not thereby waive the objection that the appeal was not taken within the 10 days.
The judgment below is affirmed.